DETAILED ACTION
Status
This communication is in response to the application filed on 17 December 2019. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2019 was filed after the mailing date of the application on 17 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner notes that “identifying … bidders … based on analysis of seller line items, seller deals, and curated deals” is not well described – other than the same phrasing at the claims. This is to say “seller line items” is not defined – there is no apparent indication of what a “line item” is, nor what a “seller line item” would be, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12 recites the limitation "the seller deals" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 also recites the limitation "the seller line items" in line 2. There is insufficient antecedent basis for this limitation in the claim (there is an antecedent “line item”, but no “seller line item”).
Claims 13-14 depend from claim 12, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 13-14 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-10), device (claims 11-19), and non-transitory machine-readable medium (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method, comprising: receiving, by a processing system, an ad call associated with an ad space available in media content that is being presented at an end user device; identifying, by the processing system, a group of bidders from among a plurality of bidders, wherein the identifying is based on an analysis of seller line items, seller deals, and curated deals, wherein the seller line items are associated with buyers, wherein the seller deals are associated with a seller that aggregates deal inventory of the seller including the ad space and offers preferential terms, wherein the curated deals are offered by brokers, wherein the curated deals aggregate curated deal inventory across a plurality of sellers including the seller, and wherein the curated deal inventory includes the ad space; conducting, by the processing system, auctions with the group of bidders, wherein the auctions include a curated deal auction associated with one or more of the curated deals; obtaining, by the processing system, bids from the auctions; determining, by the processing system, a winning bid from among the bids; and providing, by the processing system, a notification associated with the winning bid, wherein the notification causes the end user device to render a creative associated with the winning bid in the ad space.
Independent claim 11 is similar to claim 1, except directed to a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising similar activity as at claim 1 above, except the identifying bidders is merely based on an analysis of line items a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising similar activity as at claim 1 above, except the identifying bidders is merely based on an analysis of a curated deal; therefore, claim 20 is analyzed in the same manner as claim 1 (and claim 11).
The dependent claims (claims 2-10 and 12-19) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the auctions include “seller deals” (claims 2 and 14), real-time bidding via SSP servers (claims 3 and 18), the broker as a distinct entity (claims 4 and 15), using bid priorities (claim 5), receiving a call-back message (claims 6 and 16), receiving ad call information from a SSP server (claims 7 and 17), the winning bid corresponds to a particular curated deal and buyer or seller (claims 8, 9, and 13), broker equipment storing user information (claims 10 and 19), and/or seller line items and deals being associated with buyers or sellers (claim 12, and as at claim 1).

The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of broker auctions for ad spaces; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are activities performed by a processing system, and using a user device; a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations; and a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benisch et al. (U.S. Patent No. 10,037,546, hereinafter Benisch).

Claim 1: Benisch discloses a method, comprising:
receiving, by a processing system, an ad call associated with an ad space available in media content that is being presented at an end user device (see at least, e.g., column:lines 3:40-53 and 4:5-8; citation by number only hereinafter);

conducting, by the processing system, auctions with the group of bidders, wherein the auctions include a curated deal auction associated with one or more of the curated deals (3:54-4:3);
obtaining, by the processing system, bids from the auctions (3:54-4:3);
determining, by the processing system, a winning bid from among the bids (3:54-4:3); and
providing, by the processing system, a notification associated with the winning bid, wherein the notification causes the end user device to render a creative associated with the winning bid in the ad space (3:54-4:3).

Claim 2: Benisch discloses the method of claim 1, wherein the auctions include a deal auction associated with one or more of the seller deals (3:54-4:3). 

Claim 3: Benisch discloses the method of claim 1, wherein the auctions include a real-time bid auction in which bid requests are transmitted to a plurality of Supply-

Claim 4: Benisch discloses the method of claim 1, wherein the brokers are third party entities distinct from the buyers and the seller, and wherein the curated deal auction is based on an indication of the seller prior to the curated deal auction that the ad space is to be included in the curated deal inventory (3:54-4:3). 

Claim 5: Benisch discloses the method of claim 1, further comprising determining, by the processing system, priorities associated with the bids, wherein the determining the winning bid is based in part on determining of the priorities (3:54-4:3, where any indication of a winning bid indicates a priority – of some/any form - that is used to determine the winning). 

Claim 6: Benisch discloses the method of claim 1, further comprising receiving a call back message responsive to the end user device rendering the creative. 

Claim 7: Benisch discloses the method of claim 1, wherein the receiving the ad call comprises receiving deal identification information from a supply-side platform server. 



Claim 9: Benisch discloses the method of claim 1, wherein the winning bid corresponds to a particular curated deal of the curated deals, and wherein the particular curated deal has a same buyer as a particular seller deal of the seller deals (3:54-4:3). 

Claims 11-18 and 20 are rejected on the same basis as claims 1-4, 6-7, and 9 above since Benisch discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (at claims 11-19) and a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (at claim 20), the operations comprising the same or similar activity as indicated at claims 1-4, 6-7, and 9 above (Benisch at 4:36-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benisch in view of Buller et al. (U.S. Patent No. 10,248,973, hereinafter Buller).

Claims 10 and 19: Benisch discloses the method and system of claims 1 and 11, but does not appear to explicitly disclose wherein equipment of the brokers store user information associated with a user of the end user device. Buller, however, teaches an ad bid auction method and system where “[w]hen a bid request is received from the ad exchange 120, an advertiser selector module 210 identifies advertisers 110 that are to be candidates for responding to (submitting bids in response to) the received bid request” (Buller at 7:9-12; i.e., receiving an ad call associated with an ad space available in media content and identifying a group of bidders from among a plurality of bidders, as claimed), where “User data 205 represents a data store that contains user data retrieved by the ad broker server 140 from various advertisers 110” (Buller at 4:47-49) so as “to determine which of the collaborating advertisers should submit a bid for the ad opportunity” (Buller at 4:24-26) and “to obtain new efficiencies not possible in traditional (e.g., pre-internet) advertising systems” (Buller 4:34-36). Therefore, the Examiner understands and finds that a broker storing user information is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to determine bidders and obtain efficiencies.

The rationale for combining in this manner is that a broker storing user information is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to determine bidders and obtain efficiencies as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622